[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The issue presented by the plaintiff's Motion for Summary Judgment is,
-Is the Emerald Ridge subdivision subject to the provisions of the Common Interest Ownership Act, Conn. Gen Stat. § 47-200 et. seq.?
-The documents relied on by plaintiff are a Declaration of Protective Covenants and Easements, dated June 8, 1988 and recorded in Vol. 447, page 711 of the Southington Land Records and a Declaration of Reciprocal Easements, Easements and Maintenance Arrangement, dated June 8, 1988 and CT Page 4 recorded in Vol. 477, page 714 of the Southington Land Records.
The court concurs with the position taken by the defendants that the documents cited do not serve to create a common interest community under the provisions of Conn. Gen. Stat. § 47-200 et. seq., in that they do not meet the requirements of Conn. Gen. Stat. § 47-220 and also, they do not meet the definitional section Conn. Gen. Stat. § 47-202.
Accordingly, the plaintiffs' Motion for Summary Judgment is denied.
ROBERT F. STENGEL JUDGE, SUPERIOR COURT